In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Kings County (Cirigliano, J.), dated March 12, 1990, which denied the writ.
Ordered that the judgment is affirmed, without costs or disbursements.
Since the petitioner is in a federal prison outside of New York State, the Supreme Court, Kings County lacked jurisdiction to entertain his application and therefore properly denied the writ (see, CPLR 7002 [a], [b]; People v Mitchell, 59 Misc 2d *76915, affd 45 AD2d 746; Matter of Hogan v Culkin, 18 NY2d 330). Bracken, J. P., Hooper, Lawrence, Balletta and O’Brien, JJ., concur.